Exhibit 10.02


AGREEMENT AND RELEASE


This AGREEMENT AND RELEASE (this “Agreement”), is entered into between EQT
Corporation (together with its subsidiaries and affiliates, “EQT” or the
“Company”) and Gary E. Gould (“Employee”).
WHEREAS, Employee’s full-time employment was terminated by EQT without Cause on
August 7, 2019 (the “Separation Date”);


WHEREAS, subject to Employee’s right to opt-out of the Executive Alternative
Work Arrangement Employment Agreement (“EAWA Employment Agreement”) (attached as
Exhibit A hereto) by executing the EAWA Waiver Form attached in Exhibit E,
Employee shall continue employment with EQT on a part-time basis pursuant to the
EAWA Employment Agreement in accordance with Section 9 of the Confidentiality,
Non-Solicitation and Non-Competition Agreement dated March 6, 2019, as amended
by any amendments thereto (collectively, the “Non-Compete Agreement”) (attached
as Exhibit B hereto);
WHEREAS, the Non-Compete Agreement provides that Employee shall be eligible for
certain benefits upon termination of employment without Cause (as defined in the
Non-Compete Agreement) in exchange for, among other things, a general release of
claims in a form acceptable to EQT; and


WHEREAS, the parties desire to fully and finally resolve all issues between them
including any issues arising out of the employment relationship and the
termination of that relationship.


NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:
1.Termination of Employment. Employee acknowledges and agrees that, effective as
of 5:00 p.m. on the Separation Date, he discontinued full-time employment with
EQT. Subject to Employee’s right to opt out of the EAWA, he shall remain
employed by EQT pursuant to the EAWA Employment Agreement. In the event Employee
opts out of the EAWA, his employment with EQT will terminate upon his execution
and delivery of the EAWA Waiver Form to the Chief Human Resources Officer. EQT
and Employee acknowledge and agree that Employee experienced a “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code) as of
5:00 p.m. on the Separation Date.
2.Resignation from Positions. As a result of the termination of Employee’s
employment by EQT without Cause, effective as of 5:00 p.m. on the Separation
Date, Employee hereby resigns his positions as Executive Vice President & Chief
Operating Officer and from any other positions he might hold with EQT and its
affiliates. While Employee agrees that the foregoing resignations are intended
to be self-effectuating, Employee further agrees to execute any documentation
that EQT determines necessary or appropriate to facilitate such resignations.




--------------------------------------------------------------------------------




3.EAWA Employment Agreement. Employee shall execute the EAWA Employment
Agreement at the time he executes this Agreement and, provided he remains
eligible pursuant to the EAWA Employment Agreement, he shall be deemed to have
become an EAWA employee of EQT pursuant to the terms of the EAWA Employment
Agreement as of the Separation Date. Employee shall have 30-days from his/her
Separation Date to opt-out of the EAWA Employment Agreement by executing and
delivering the EAWA Waiver Form to EQT’s Chief Human Resources Officer.
4.Termination Payments and Benefits. Subject to Employee’s execution of this
Agreement, the expiration of the revocation period described in Section 11 of
this Agreement and Employee’s compliance with his obligations under this
Agreement, the Non-Compete Agreement, and the EAWA Employment Agreement,
including the restrictive covenants set forth herein and therein (collectively,
the “Agreement Conditions”), Employee shall be entitled to the following
compensation and benefits:
a.
Pursuant to Section 3(a) of the Non-Compete Agreement, a cash payment equal to
$1,100,000.00 (i.e., twenty-four (24) months of Employee’s base salary), which
shall be paid in a lump sum within 60 days following the Separation Date.

b.
Pursuant to Section 3(b) of the Non-Compete Agreement, a cash payment equal to
$990,000.00 (i.e., two times the average annual incentive (bonus) payment earned
by Employee under the Company’s applicable Short-Term Incentive Plan for the
three (3) full year period prior to the Separation Date), which shall be paid in
a lump sum within 60 days following the Separation Date. Since Employee has not
been employed for three (3) full years, the average has been calculated by
including, for each partial calendar year of employment with EQT and each
calendar year during which Employee was not employed by EQT, the greater of: (i)
the Employee’s actual award for such year, and (ii) the Employee’s target annual
incentive (bonus) award at the time of termination.

c.
Pursuant to Section 3(c) of the Non-Compete Agreement, a cash payment equal to
$19,564.00 (i.e., the product of (i) twelve (12) and (ii) 100% of the current
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) monthly rate
for family coverage), which shall be paid in a lump sum within 60 days following
the Separation Date.

d.
Pursuant to Section 3(d) of the Non-Compete Agreement, a cash payment equal to
$200,000, which shall be paid in a lump sum within 60 days following the
Separation Date.

e.
Pursuant to Section 3(e) of the Non-Compete Agreement, full vesting as of the
Separation Date of all value driver-type performance based equity awards, stock
options, restricted stock, restricted stock units and other





--------------------------------------------------------------------------------




time-vesting equity awards held by Employee as of the Separation Date. Employee
acknowledges and agrees that all such awards are reflected on Exhibit C attached
hereto.
f.
Pursuant to Section 3(f) of the Non-Compete Agreement, all performance-vesting
equity awards held by Employee as of the Separation Date shall remain eligible
to vest to the same extent as if Employee’s employment had not terminated on the
Separation Date. Employee acknowledges and agrees that all such awards are
reflected on Exhibit D attached hereto.

The payments provided under this Section 4 are subject to applicable tax and
payroll withholding. Except as expressly provided in Sections 4(e) and (f)
above, Employee’s rights under the long-term incentive programs referenced above
shall remain subject to the terms and conditions of the applicable award program
documentation, as they may be amended from time to time. In the event of
Employee’s death, any amounts payable under this Section 4 shall be paid to
Employee’s estate. The payments provided under this Section 4 will be made
notwithstanding paragraph 20 of Employee’s Executive Alternative Work
Arrangement Employment Agreement.


5.Cooperation. Employee, upon reasonable notice and at reasonable times, agrees
to cooperate with the Company in the defense of litigation and in related
investigations of any claims or actions now in existence or that may be
threatened or brought in the future relating to events or occurrences that
transpired while Employee was employed by the Company. Further, Employee hereby
re-affirms the reasonableness of, and his agreement to abide by, his obligations
under, and the terms and conditions of, the Non-Compete Agreement.


6.Condition to Payment; Employee Acknowledgements. Employee hereby acknowledges
and agrees that EQT’s obligation to provide the payments set forth in Section 4
of this Agreement is subject to Employee’s satisfaction of the Agreement
Conditions. Further, Employee hereby acknowledges and agrees that the payments
set forth in Section 4 of this Agreement, together with any accrued but unpaid
base salary, accrued but unused vacation, any vested right to receive payments
under the 2019 Short-Term Incentive Plan, any vested account balance that
Employee may have under the EQT Employee Savings Plan and any compensation or
benefits to which Employee may become entitled pursuant to the EAWA Employment
Agreement, shall be in full satisfaction of all obligations of EQT to Employee
under this Agreement, the Non-Compete Agreement, the Severance Pay Plan and any
other compensation or benefit plan, agreement or arrangement or otherwise.
Employee hereby understands that any payments or benefits set forth in Section 4
of the Agreement represent, in part, consideration for signing this Agreement
and are not salary, wages or benefits to which Employee was already entitled.
Such payments and benefits will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates. Notwithstanding anything
to the contrary in the foregoing paragraph or in this Agreement, Employee shall,
pursuant to the Relocation Expense Reimbursement Agreement dated March 30, 2019,
be entitled to receive reimbursement for




--------------------------------------------------------------------------------




qualifying expenses that are outstanding related to his relocation from Oklahoma
to Pittsburgh, Pennsylvania in the second quarter of 2019.


7.Release of Claims. In consideration for EQT’s commitments herein, Employee, on
behalf of himself, his heirs, representatives, estates, successors and assigns,
does hereby voluntarily, irrevocably and unconditionally release and forever
discharge EQT, its predecessors, subsidiaries, affiliates, and benefit plans,
and their past, present and future officers, directors, trustees,
administrators, agents and employees, as well as the heirs, successors and
assigns of any such persons or such entities (hereinafter severally and
collectively called “Releasees”) from any and all suits, actions, causes of
action, damages and claims, known and unknown, that Employee has or may have
against any of the Releasees for any acts, practices or events up to and
including the date he signs this Agreement, except for the performance of the
provisions of this Agreement, it being the intention of Employee to effect a
general release of all such claims. This release includes any and all claims
under any possible legal, equitable, contract, tort, or statutory theory,
including but not limited to any claims under Title VII of the Civil Rights Act
of 1964, the Family and Medical Leave Act, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Americans With
Disabilities Act, the Civil Rights Act of 1991, the Genetic Information
Nondiscrimination Act, the Pennsylvania Human Relations Act, the City of
Pittsburgh Human Relations Ordinance, all as amended, and other federal, state,
and local statutes, ordinances, executive orders, regulations and other laws
prohibiting discrimination in employment, the federal Employee Retirement Income
Security Act of 1974, as amended, and state, federal or local law claims of any
other kind whatsoever (including common law tort and contract claims) arising
out of or in any way related to Employee’s employment with EQT. Employee also
specifically releases all Releasees from any and all claims or causes of action
for the fees, costs and expenses of any and all attorneys who have at any time
or are now representing him in connection with this Agreement or in connection
with any matter released in this Agreement.


The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing.  Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under a 401(k) plan on or prior to the Separation Date; any right to enforce
this Agreement; and any claims based on acts or events occurring after Employee
signs this Agreement.  Nothing in this Agreement prohibits the filing of a
charge or complaint with, or testimony, assistance or participation in, any
investigation, proceeding or hearing conducted by any federal, state or local
governmental agency, including but not limited to the Equal Employment
Opportunity Commission.
Nothing in this Agreement or the Non-Compete Agreement prohibits Employee from:
(a) reporting possible violations of federal, state, or local law or regulation
to any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (b) disclosing confidential information and/or trade secrets when
this disclosure is solely for the purpose of: (i) reporting possible violations
of federal, state, or local law or regulation to any governmental agency or
entity;




--------------------------------------------------------------------------------




(ii) working with legal counsel in order to determine whether possible
violations of federal, state, or local law or regulation exist; or (iii) filing
a complaint or other document in a lawsuit or other proceeding, if such filing
is made under seal. Any disclosures of trade secrets must be consistent with 18
U.S.C. § 1833.
8.No Pending Actions. Employee warrants that he has no actions now pending
against Releasees in any court of the United States or any State thereof based
upon any acts or events arising out of or related to his employment with EQT.
Employee represents and warrants that he has made no assignment or transfer of
any right, claim, demand, cause of action or other matter covered by Section 7
above. Notwithstanding any other language in this Agreement, the parties
understand that this Agreement does not prohibit Employee from filing an
administrative charge of alleged employment discrimination under Title VII of
the Civil Rights Act, the Age Discrimination in Employment Act, the Americans
with Disabilities Act or the Equal Pay Act. Employee, however, waives his right
to monetary or other recovery should any federal, state or local administrative
agency pursue any claims on his behalf arising out of or relating to his
employment with any of the Releasees. This means that by signing this Agreement,
Employee will have waived any right he had to obtain a recovery if an
administrative agency pursues a claim on his behalf against any of the Releasees
based on any actions taken by any of the Releasees up to the date of the signing
of this Agreement and that Employee will have released the Releasees of any and
all claims of any nature arising up to the date of the signing of this
Agreement. However, nothing in this Agreement prevents Employee from making any
reports to or receiving any awards from the Securities and Exchange Commission
or the Occupational Safety and Health Administration.


9.Nonadmission. By entering into this Agreement, EQT in no way admits that it or
any of the Releasees has treated Employee unlawfully or wrongfully in any way.
Neither this Agreement nor the implementation thereof shall be construed to be,
or shall be admissible in any proceedings as, evidence of any admission by EQT
or any of the Releasees of any violation of or failure to comply with any
federal, state, or local law, ordinance, agreement, rule, regulation or order.


10.Agreement Consideration Period. Employee acknowledges that he has been given
the opportunity to consider this Agreement for forty-five (45) calendar days,
which is a reasonable period of time, and that he has been advised to consult
with an attorney in relation thereto prior to executing it. Employee further
acknowledges that he has had a full and fair opportunity to consult with an
attorney, that he has carefully read and fully understands all of the provisions
of this Agreement, that he has discussed this Agreement with such attorneys if
he has chosen to, and that he is voluntarily executing and entering into this
Agreement, intending to be legally bound hereby. If Employee signs this
Agreement in less than forty-five (45) calendar days, Employee acknowledges that
he has thereby waived his right to the full forty-five (45) calendar day
consideration period. By law, EQT is required to notify Employee of the
following information: Set forth in Exhibit F attached hereto is a listing of
the job titles and ages of the Section 16 officers of EQT as of July 9, 2019
whose employment terminated on July 10 and July 21, 2019 and August 7, 2019 plus
the job titles and ages of the Section 16 officers of EQT as July




--------------------------------------------------------------------------------




9, 2019 whose employment was not terminated effective July 10 or July 21, 2019,
or August 7, 2019.


11.Revocation Period. For a period of seven (7) calendar days following
Employee’s execution of this Agreement, Employee may revoke it by delivery of a
written notice revoking same within that seven (7)-day period to the office of
the General Counsel, EQT Corporation, 625 Liberty Avenue, Suite 1700,
Pittsburgh, PA, 15222. This Agreement shall not be effective or enforceable
until that seven (7)-day revocation period has expired, and EQT shall not be
obligated to make any of the payments, or provide any of the benefits, described
in Section 4 prior to such expiration.


12.Remedies. If Employee does not comply with the terms of this Agreement or
revokes his execution of this Agreement, EQT, in addition to any other remedies
it may have (whether under applicable law, the Non-Compete Agreement or
otherwise), shall be entitled to (a) cease payment of the payments contemplated
by Section 4 of this Agreement to the extent not previously paid or provided and
(b) the prompt return by Employee of any portion of such payments previously
paid or provided. Without limiting the generality of the foregoing, in the event
of Employee’s actual or threatened breach of any Agreement Condition set forth
in this Agreement or the Non-Compete Agreement, EQT shall be entitled to
injunctive relief (including temporary restraining orders, preliminary
injunctions and permanent injunctions), without posting a bond, in any court of
competent jurisdiction. Employee understands that by entering into this
Agreement he will be limiting the availability of certain remedies that he may
have against the Releasees and limiting also his ability to pursue certain
claims against the Releasees.


13.Severability. The provisions of this Agreement are severable. To the extent
that any provision of this Agreement is deemed unenforceable in any court of
law, the parties intend that such provision be construed by such court in a
manner to make it enforceable, and the remaining provisions of this Agreement
shall remain in full force and effect.


14.Successors. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company.


15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflict of law principles.


16.Entire Agreement. Except: (a) as provided in the second sentence of this
Section 16; (b) for the Indemnification Agreement between EQT and Employee;
(c) the Non-Compete Agreement; (d) the EAWA Employment Agreement; and (e) as
otherwise expressly set forth in this Agreement, this Agreement (including the
Exhibits attached hereto) contains the entire agreement between the parties and
it supersedes all prior agreements and understandings between EQT and Employee
(oral or written). For the avoidance of doubt, Employee’s covenants, obligations
and acknowledgments, and EQT’s rights and remedies, set forth in the Non-Compete
Agreement remain in full force and effect.




--------------------------------------------------------------------------------




17.Amendments. This Agreement may not be changed, amended, or modified except by
a written instrument signed by both parties.
18.Interpretation. As used in this Agreement, the term “including” does not
limit the preceding words or terms.
19.EMPLOYEE ACKNOWLEDGEMENT. EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ
AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT, AND THAT HE IS
VOLUNTARILY EXECUTING AND ENTERING INTO THIS AGREEMENT, WITH FULL KNOWLEDGE OF
ITS SIGNIFICANCE AND INTENDING TO BE LEGALLY BOUND BY IT.
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


EQT CORPORATION


By:   /s/ Lesley Evancho   
Name: Lesley Evancho
Title: Chief Human Resources Officer




   August 22, 2019
Date
 




   /s/ Gary E. Gould
Gary E. Gould


 


   August 22, 2019
Date







--------------------------------------------------------------------------------






EXHIBIT A


EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


















































































        

--------------------------------------------------------------------------------




EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT


This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (together with its
subsidiaries, “EQT” or the “Company”) and Gary E. Gould (“Employee”).
WHEREAS, Employee is an executive officer of EQT and his full-time employment
with EQT has been terminated by the Company without Cause effective August 7,
2019, but he will continue employment with EQT on a part-time basis;
WHEREAS, EQT is interested in continuing to retain the services of Employee on a
part-time basis for at least 100 (but no more than 400) hours per year; and
WHEREAS, Employee has elected to modify his/her employment status to Executive
Alternative Work Arrangement;
NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:
1.
The term of this Agreement is for the one-year period commencing on the

day after Employee’s full-time status with EQT ceases. During that period,
Employee will hold the position of an Executive Alternative Work Arrangement
employee of EQT. Employee’s status as Executive Alternative Work Arrangement
(and this one-year Agreement) will automatically renew annually unless either
party terminates this Agreement by written notice to the other not less than 30
days prior to the renewal date. The automatic annual renewals of this Agreement
will cease, however, at the end of five years of Executive Alternative Work
Arrangement employment status.


2.During each one‑year period in Executive Alternative Work Arrangement
employment status, Employee is required to provide no less than 100 hours of
service to EQT. During each one-year period, Employee will also make
himself/herself available for up to 300 additional hours of service upon request
from the Company. All such hours of service will occur during the Company’s
regularly scheduled business hours (unless otherwise agreed by the parties), and
no more than fifty (50) hours will be scheduled per month (unless otherwise
agreed by the parties).
3.Employee shall be paid an hourly rate for Employee’s actual services provided
under this Agreement. The hourly rate shall be Employee’s annual base salary in
effect immediately prior to Employee’s change in employee classification to
Executive Alternative Work Arrangement employment status divided by 2080.
Employee shall submit monthly time sheets in a form agreed upon by the parties,
and Employee will be paid on regularly scheduled payroll dates in accordance
with the Company’s standard payroll practices following submission of his/her
time sheets. Notwithstanding the foregoing, in the event that during any
one-year


        

--------------------------------------------------------------------------------




period in Executive Alternative Work Arrangement employment status, EQT requests
Employee to provide less than 100 hours of service, EQT shall pay Employee for a
minimum of 100 hours of service (regardless of the actual number of hours of
service), with any remaining amount owed payable on the next regularly scheduled
payroll date following the end of the applicable one-year period. If either
party terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof, no additional compensation will be paid to Employee pursuant
to this Section 3.
4.Employee shall be eligible to continue to participate in the group medical
(including prescription drug), dental and vision programs in which Employee
participated immediately before the classification change to Executive
Alternative Work Arrangement (as such plans might be modified by the Company
from time-to-time), but Employee will be required to pay 100% of the Company’s
premium (or premium equivalent) rates to the carriers (the full active employee
premium rates – both the employee portion and the employer portion - as adjusted
year-to-year) for participation in such group insurance programs. If Employee
completes five years of Executive Alternative Work Arrangement employment status
or if the Company terminates the Executive Alternative Work Arrangement prior to
the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
Employee will be allowed to participate in such group insurance programs at 102%
of the then-applicable full active employee premium rates (both the employee
portion and the employer portion) until the earlier of: (i) Employee becomes
eligible to receive Medicare benefits and (ii) Employee reaches age 70, even
though Employee is no longer employed by EQT. Employee acknowledges that, to the
extent, if at all, the Company’s cost to include Employee in the group insurance
programs pursuant to this paragraph exceeds the cost paid by the Employee, the
benefits provided hereunder may result in taxable income to the Employee. All
amounts required to be paid by Employee pursuant to this paragraph shall be due
not later than 30 days after written notice thereof is sent by the Company.
Company may terminate the benefits provided under this Agreement upon 30 days
written notice of any failure by Employee to timely perform his/her payment
obligation hereunder, unless such failure is earlier cured.
5.During the term of this Agreement, Employee will continue to receive service
credit for purposes of calculating the value of the Medical Spending Account.
6.Employee shall not be eligible to participate in the Company’s life insurance
and disability insurance programs, 401(k) Plan, ESPP, or any other retirement or
welfare benefit programs or perquisites of the Company. Likewise, Employee shall
not receive any paid vacation, paid holidays or car allowance.
7.Employee is not eligible to receive bonus payments under any short-term
incentive plans of EQT, and is not eligible to receive any new grants under
EQT’s long-term incentive plans, programs or arrangements.
8.Effective not later than the commencement of this Executive Alternative Work
Arrangement, Employee shall be deemed to have retired for purposes of measuring
vesting and/or post‑termination exercise periods of all forms of long term
incentive awards. The timing


        

--------------------------------------------------------------------------------




of any payments for such awards will be as provided in the underlying plans,
programs or arrangements and is subject to any required six-month delay in
payment if Employee is a “specified employee” under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) at the time of Employee’s
separation from service, with respect to payments made by reason of Employee’s
separation from service. Nothing in this paragraph 8, or in paragraph 7, shall
prevent (a) the continued vesting of previously granted long-term incentive
awards to the extent the award agreement therefore expressly contemplates
continued vesting while the recipient serves as a member of the Board of
Directors of the Company or an affiliate or (b) grants of non-employee director
awards to an individual solely because such individual serves on the Board of
Directors of the Company or an affiliate. Notwithstanding anything contained
herein to the contrary, any special vesting and/or payment provisions applicable
to Employee’s long-term incentive awards pursuant to that certain
Confidentiality, Non-Solicitation and Non-Competition Agreement between EQT and
Employee dated March 4, 2019 (as amended from time to time, the “Non-Competition
Agreement”) shall apply and be given effect.
9.The Company shall either pay on behalf of Employee or reimburse Employee for
the cost of (i) monthly dues for one country club and one dining club (such
clubs to be approved by the Company’s Chief Executive Officer), and (ii)
executive level physicals (currently “gold” level) and related health and
wellness services for Employee and Employee’s spouse (up to a maximum annual
benefit of $15,000), in each case during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof in accordance with and on the dates specified in the
Company’s policies; provided, however, that no such payments or reimbursements
shall be made until the first day following the six-month anniversary of
Employee’s separation from service if Employee is a specified employee at the
time of separation from service, all within the meaning of Section 409A of the
Code; provided, further, that to the extent reimbursed or paid, all
reimbursements and payments with respect to expenses incurred within a
particular year shall be made no later than the end of Employee’s taxable year
following the taxable year in which the expense was incurred. The amount of
payments or reimbursable expenses incurred in one taxable year of Employee shall
not affect the amount of reimbursable expenses in a different taxable year, and
such payments or reimbursement shall not be subject to liquidation or exchange
for another benefit.
10.Employee shall continue to have mobile telephone service and reasonable
access to the Company’s Help Desk during the term of this Agreement or, if the
Company terminates the Executive Alternative Work Arrangement prior to the fifth
anniversary hereof other than pursuant to paragraph 17 hereof, through the fifth
anniversary hereof; provided, however, if the provision of such service will
result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee’s
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.


        

--------------------------------------------------------------------------------




11.Employee shall receive tax, estate and financial planning services from
providers approved in advance by the Company during the term of this Agreement
or, if the Company terminates the Executive Alternative Work Arrangement prior
to the fifth anniversary hereof other than pursuant to paragraph 17 hereof,
through the fifth anniversary hereof, in amount not to exceed $15,000 per
calendar year, to be paid directly by the Company in accordance with and on the
dates specified in the Company’s policies; provided, however, that no such
payments or reimbursements shall be made until the first day following the
six-month anniversary of Employee’s separation from service if Employee is a
specified employee at the time of separation from service, all within the
meaning of Section 409A of Code; provided, further, that to the extent
reimbursed or paid, all reimbursements and payments with respect to expenses
incurred within a particular year shall be made no later than the end of
Employee’s taxable year following the taxable year in which the expense was
incurred. The amount of payments or reimbursable expenses incurred in one
taxable year of Employee shall not affect the amount of payments or reimbursable
expenses in a different taxable year, and such payments or reimbursement shall
not be subject to liquidation or exchange for another benefit.
12.During the term of this Agreement, Employee shall maintain an ownership level
of Company stock equal to not less than one-half of the value last required as a
full-time Employee. In the event that at any time during the term of this
Agreement Employee does not maintain the required ownership level, Employee
shall promptly notify the Company and increase his or her ownership to at least
the required level. Any failure of Employee to maintain at least the required
ownership level for more than three months during the term of this Agreement
shall constitute and be deemed to be an immediate termination by Employee of his
or her Executive Alternative Work Arrangement.
13.This Agreement sets forth all of the payments, benefits, perquisites and
entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status. Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.
14.Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.
15.Non-Competition and Non-Solicitation. The covenants as to non-competition and
non-solicitation contained in Section 1, and as to notification of subsequent
employment in Section 12, in each case of the Non-Competition Agreement shall
remain in effect throughout Employee’s employment with EQT in Executive
Alternative Work Arrangement employment status and for a period of twenty-four
(24) months, in the case of non-competition covenants; twenty-four (24), in the
case of non-solicitation covenants relating to customers and prospective
customers; and thirty-six (36) months, in the case of non-solicitation covenants
relating to employees, consultants, vendors or independent contractors, in each
case after the termination of Employee’s employment as an Executive Alternative
Work Arrangement employee. It is understood and agreed that if Employee’s
employment as an Executive Alternative Work Arrangement employee terminates for
any reason in the midst of any one-year term period as provided under this
Agreement (including, without limitation, a termination


        

--------------------------------------------------------------------------------




pursuant to Sections 4, 12 or 17 of this Agreement), the covenants as to
non-competition and non-solicitation contained in the Non-Competition Agreement
shall remain in effect throughout the remainder of that one-year term and for a
period of twenty-four (24) months, in the case of non-competition covenants, and
thirty-six (36) months, in the case of non-solicitation covenants, months
thereafter.
16.Confidential Information and Non-Disclosure. Employee acknowledges and agrees
that Employee’s employment by the Company necessarily involves Employee’s
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, Employee will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of Employee, any person, corporation or other entity other than the
Company, (i) any information concerning any financial matters, employees of the
Company, customer relationships, competitive status, supplier matters, internal
organizational matters, current or future plans, or other business affairs of or
relating to the Company, (ii) any management, operational, trade, technical or
other secrets or any other proprietary information or other data of the Company,
or (iii) any other information related to the Company which has not been
published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Section 16 prohibits Employee from reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures that are protected under the whistleblower provisions
of federal, state, or local law or regulation.
17.EQT may terminate this Agreement and Employee’s employment at any time for
Cause. Solely for purposes of this Agreement, “Cause” shall mean: (i) Employee’s
conviction of a felony, a crime of moral turpitude or fraud or Employee having
committed fraud, misappropriation or embezzlement in connection with the
performance of his/her duties; (ii) Employee’s willful and repeated failures to
substantially perform assigned duties; or (iii) Employee’s violation of any
provision of this Agreement or express significant policies of the Company. If
the Company terminates Employee’s employment for Cause, the Company shall give
Employee written notice setting forth the reason for his/her termination not
later than 30 days after such termination.
18.Except as otherwise provided herein, in the event of any controversy, dispute
or claim arising out of, or relating to this Agreement, or the breach thereof,
or arising out of any other matter relating to the Employee's employment with
EQT or the termination of such employment, EQT may seek recourse for injunctive
relief to the courts having jurisdiction thereof and if any relief other than
injunctive relief is sought, EQT and the Employee agree that such underlying
controversy, dispute or claim shall be settled by arbitration conducted in
Pittsburgh, Pennsylvania in accordance with this Section 18 of this Agreement
and the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”). The matter


        

--------------------------------------------------------------------------------




shall be heard and decided, and awards, if any, rendered by a panel of three (3)
arbitrators (the “Arbitration Panel”). EQT and the Employee shall each select
one arbitrator from the AAA National Panel of Commercial Arbitrators (the
“Commercial Panel”) and AAA shall select a third arbitrator from the Commercial
Panel. Any award rendered by the Arbitration Panel shall be final, binding and
confidential as between the parties hereto and their heirs, executors,
administrators, successors and assigns, and judgment on the award may be entered
by any court having jurisdiction thereof.
19.EQT shall have the authority and the right to deduct or withhold, or require
Employee to remit to EQT, an amount sufficient to satisfy federal, state, and
local taxes (including Employee’s FICA obligation) required by law to be
withheld with respect to any payment or benefit provided pursuant to this
Agreement. The obligations of EQT under this Agreement will be conditioned on
such payment or arrangements and EQT will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Employee.
20.It is understood and agreed that upon Employee’s discontinuation of full-time
employment and transition to Executive Alternative Work Arrangement employment
status hereunder, Employee has no continuing rights under Section 3 of the
Non-Competition Agreement and such section shall have no further force or
effect.
21.The provisions of this Agreement are severable. To the extent that any
provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.
22.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.
23.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania without regard to conflict of law
principles.
24.This Agreement supersedes all prior agreements and understandings between EQT
and Employee with respect to the subject matter hereof (oral or written),
including but not limited to Section 3 of the Non-Competition Agreement. It is
understood and agreed, however, that the covenants as to non-competition,
non-solicitation, confidentiality and nondisclosure contained in Sections 1 and
2 of the Non-Competition Agreement remain in effect as modified herein, along
with the provisions in Sections 4, 5, 6, 7, 8, 11 and 12 of the Non-Competition
Agreement.
25.This Agreement may not be changed, amended, or modified except by a written
instrument signed by both parties, provided that the Company may amend this
Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.


        

--------------------------------------------------------------------------------






(Signatures on following page)


        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
EQT CORPORATION
By:   /s/ Lesley Evancho   
Chief Human Resources Officer
Title


   8/22/19
Date
 
EMPLOYEE
   /s/ Gary E. Gould
Name: Gary E. Gould


   8/22/19
Date







        

--------------------------------------------------------------------------------






EXHIBIT B


CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT








        

--------------------------------------------------------------------------------






CONFIDENTIALITY, NON‑SOLICITATION and
NON‑COMPETITION AGREEMENT
This CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION AGREEMENT (this
“Agreement”) is entered into and effective as of March 6, 2019, by and between
EQT Corporation, a Pennsylvania corporation (EQT Corporation and its subsidiary
companies are hereinafter collectively referred to as the “Company”), and GARY
E. GOULD (the “Employee”).
WITNESSETH:
WHEREAS, the Company desires to procure the services of Employee, and Employee
is willing to enter into employment with the Company, subject to the terms and
subject to the conditions set forth below; and
WHEREAS, during the course of Employee’s employment with the Company, the
Company will impart to Employee proprietary and/or confidential information
and/or trade secrets of the Company; and
WHEREAS, in order to protect the business and goodwill of the Company, the
Company desires to obtain certain confidentiality, non-competition and
non‑solicitation covenants from the Employee; and
WHEREAS, the Employee is willing to agree to these confidentiality,
non-competition and non-solicitation covenants by entering into this Agreement,
in exchange for the Company’s employment of Employee and the Company’s agreement
to pay the severance benefits described in Section 3 below in the event that
Employee’s employment with the Company is terminated in certain circumstances;
and
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
1.    Restrictions on Competition and Solicitation. While the Employee is
employed by the Company and for a period of twenty-four (24) months after the
date of Employee's termination of employment with the Company for any reason
Employee will not, directly or indirectly, expressly or tacitly, for
himself/herself or on behalf of any entity conducting business anywhere in the
Restricted Territory (as defined below): (i) act in any capacity for any
business in which his duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two (2)
years prior to the end of Employee's employment with the Company, (ii) recruit
investors on behalf of an entity which engages in activities which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of


        

--------------------------------------------------------------------------------




Employee's employment with the Company, or (iii) become employed by such an
entity in any capacity which would require Employee to carry out, in whole or in
part, the duties Employee has performed for the Company which are competitive
with the services or products being provided or which are being produced or
developed by the Company, or were under active investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company. Notwithstanding the foregoing, the Employee may purchase or otherwise
acquire up to (but not more than) 1% of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934. This covenant shall apply to any services, products or businesses
under investigation by the Company within the last two (2) years prior to the
end of Employee's employment with the Company only to the extent that Employee
acquired or was privy to confidential information regarding such services,
products or businesses. Employee acknowledges that this restriction will prevent
Employee from acting in any of the foregoing capacities for any competing entity
operating or conducting business within the Restricted Territory and that this
scope is reasonable in light of the business of the Company.
Restricted Territory shall mean: (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (iii)
the entire geographic location of any natural gas and oil play in which the
Company has decided to make or has made an offer to purchase or lease assets for
the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company. For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.
Employee agrees that for a period of twenty-four (24) months following the
termination of Employee's employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee's separation from the Company; and (ii) any prospective customer of the
Company who was identified to or by the Employee and/or who Employee was
provided confidential or proprietary information about while employed by the
Company within the one (1) year period preceding Employee's separation from the
Company, for purposes of marketing,


        

--------------------------------------------------------------------------------




selling and/or attempting to market or sell products and services which are the
same as or similar to any product or service the Company offers within the last
two (2) years prior to the end of Employee's employment with the Company,
and/or, which are the same as or similar to any product or service the Company
has in process over the last two (2) years prior to the end of Employee's
employment with the Company to be offered in the future.
While Employee is employed by the Company and for a period of thirty-six (36)
months after the date of Employee's termination of employment with the Company
for any reason, Employee shall not (directly or indirectly) on his own behalf or
on behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee, consultant, vendor or independent contractor to leave the employ of or
engagement by the Company or its successors, assigns or affiliates, or to
violate the terms of their contracts with the Company.
2.    Confidentiality of Information and Nondisclosure. Employee acknowledges
and agrees that his employment by the Company necessarily involves his/her
knowledge of and access to confidential and proprietary information pertaining
to the business of the Company. Accordingly, Employee agrees that at all times
during the term of this Agreement and for as long as the information remains
confidential after the termination of Employee's employment, he will not,
directly or indirectly, without the express written authority of the Company,
unless directed by applicable legal authority having jurisdiction over Employee,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (i) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (ii) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (iii) any other information related to the Company which has not
been published and is not generally known outside of the Company. Employee
acknowledges that all of the foregoing, constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in this
Agreement prohibits Employee from: (i) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures (including of confidential information) that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (ii) disclosing trade secrets when the disclosure is solely for
the purpose of: (a) reporting possible violations of federal, state, or local
law or regulation to any governmental agency or entity; (b) working with legal
counsel in order to determine whether possible violations of federal, state, or
local law or regulation exist; or (c) filing a complaint or other document in a
lawsuit or other proceeding, if such filing is made under seal. Any disclosures
of trade secrets must be consistent with 18 U.S.C. §1833.
3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below) or if the Employee
terminates his employment for Good Reason (as defined below), the Company shall
provide Employee with the following:


        

--------------------------------------------------------------------------------






(a) A lump sum payment payable within 60 days following Employee’s termination
date equal to twenty-four (24) months of Employee’s base salary in effect at the
time of such termination, or immediately prior to the event that serves as the
basis for termination for Good Reason;
(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to two times the average annual incentive (bonus) payment received by
the Employee under the Company’s applicable Short-Term Incentive Plan (or any
successor plan) for the three (3) full years prior to Employee’s termination
date; provided that (x) if such termination of employment occurs prior to
Employee having been employed by the Company for three full calendar years and
through the determination and payment, if any, of the annual incentive for any
of such three years, then such average shall be calculated by including, for
each partial calendar year of employment and each calendar year during which
such individual was not employed by the Company, the greater of (i) the
Employee’s actual award for such year, and (ii) the Employee’s target annual
incentive (bonus) award at time of termination and (y) any year in which no
bonus is paid due to any failure to achieve applicable performance metrics shall
be counted as a zero for purposes of calculating the foregoing average annual
incentive (bonus) payment;    
(c) A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage;
(d) A lump sum payment payable within 60 days following Employee’s termination
date equal to $200,000;
(e) Subject to Section 14 of this Agreement, all stock options, restricted
stock, restricted stock units and other time-vesting equity awards granted to
Employee under the EQT Corporation 2014 Long-Term Incentive Plan (as amended
from time to time, and including any successor plan thereto, the “2014 LTIP”),
and any other long-term incentive plan of the Company (the 2014 LTIP and any
other long-term incentive plan of the Company are, collectively, the “LTIPs”)
shall immediately become vested and exercisable in full and/or all restrictions
on such awards shall lapse (for avoidance of doubt, this provision shall
supersede any provision to the contrary contained in any award agreement or
program); and
(f) Subject to Section 14 of this Agreement, all performance-based equity awards
granted to Employee by the Company under the LTIPs shall remain outstanding and
shall be earned and settled, if at all, in accordance with the applicable award
agreement or program based on actual performance through the end of the
performance period as if Employee’s employment had not been terminated (for
avoidance of doubt, this provision shall supersede any provision to the contrary
contained in any award agreement or program).
The payments provided under this Section 3 shall be subject to applicable tax
and payroll withholdings, and shall be in lieu of any payments and/or benefits
to which the Employee would


        

--------------------------------------------------------------------------------




otherwise be entitled under the EQT Corporation Severance Pay Plan (as amended
from time to time) or any other severance policy or program, and shall, to the
extent applicable, be reduced by any payments due in respect of any notice of
termination required to be provided to the Employee under the Worker Adjustment
and Retraining Notification act of 1988 (and any similar state law). The
Company’s obligation to provide the payments and benefits under this Section 3
shall be contingent upon the following:
(a) Employee’s execution of a release of claims in a form acceptable to the
Company; and
(b) Employee’s compliance with his obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2 (the
“Restrictive Covenants”).
Solely for purposes of this Agreement, “Cause” as a reason for the Employee’s
termination of employment shall mean: (i) Employee’s conviction of a felony, a
crime of moral turpitude or fraud or Employee having committed fraud,
misappropriation or embezzlement in connection with the performance of his
duties; (ii) Employee’s willful and repeated failures to substantially perform
assigned duties; or (iii) Employee’s violation of any provision of a written
employment-related agreement between Employee and the Company or express
significant policies of the Company. If the Company terminates Employee’s
employment for Cause, the Company shall give Employee written notice setting
forth the reason for his termination not later than 30 days after such
termination.


Solely for purposes of this Agreement, “Good Reason” shall mean Employee’s
resignation within 90 days after: (i) a reduction in Employee’s base salary of
10% or more (unless the reduction is applicable to all similarly situated
employees); (ii) a reduction in Employee’s annual short-term bonus target of 10%
or more (unless the reduction is applicable to all similarly situated
employees); (iii) a significant diminution in Employee’s job responsibilities,
duties or authority; (iv) a change in the geographic location of Employee’s
primary reporting location of more than 50 miles; and/or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement. A
termination by Employee shall not constitute termination for Good Reason unless
Employee first delivers to the General Counsel of the Company written notice:
(i) stating that Employee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days after receipt of
Employee’s written notice that Employee is resigning for Good Reason) to take
action to correct, rescind or substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee. Failure by the Company to
act or respond to the written notice shall not be deemed to be an admission that
Good Reason exists.


4.    Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in


        

--------------------------------------------------------------------------------




accordance with their terms to the maximum extent permitted by law. Each of the
Restrictive Covenants shall be considered and construed as a separate and
independent covenant. Should any part or provision of any of the Restrictive
Covenants be held invalid, void, or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or such Restrictive Covenant. If any of the
provisions of the Restrictive Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the
Company’s legitimate business interests and may be enforced by the Company to
that extent in the manner described above and all other provisions of this
Agreement shall be valid and enforceable.
5.    Reasonable and Necessary Agreement. The Employee acknowledges and agrees
that: (i) this Agreement is necessary for the protection of the legitimate
business interests of the Company; (ii) the restrictions contained in this
Agreement are reasonable; (iii) the Employee has no intention of competing with
the Company within the limitations set forth above; (iv) the Employee
acknowledges and warrants that Employee believes that Employee will be fully
able to earn an adequate livelihood for Employee and Employee’s dependents if
the covenant not to compete contained in this Agreement is enforced against the
Employee; and (v) the Employee has received adequate and valuable consideration
for entering into this Agreement.
6.    Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees
that any breach of the Restrictive Covenants by the Employee will result in
immediate and irreparable harm to the Company, the amount of which will be
extremely difficult to ascertain, and that the Company could not be reasonably
or adequately compensated by damages in an action at law. For these reasons, the
Company shall have the right, without the need to post bond or prove actual
damages, to obtain such preliminary, temporary or permanent injunctions, orders
or decrees as may be necessary to protect the Company against, or on account of,
any breach by the Employee of the Restrictive Covenants. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, the duration of any violation of Section 1 shall be added to the
applicable restricted period specified in Section 1. Employee understands and
agrees that, if the parties become involved in a lawsuit regarding the
enforcement of the Restrictive Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from Employee its reasonable costs and attorneys’ fees incurred in
enforcing such covenants. The Company’s ability to enforce its rights under the
Restrictive Covenants or applicable law against Employee shall not be impaired
in any way by the existence of a claim or cause of action on the part of
Employee based on, or arising out of, this Agreement or any other event or
transaction arising out of the employment relationship.
7.    Binding Agreement. This Agreement (including the Restrictive Covenants)
shall be binding upon and inure to the benefit of the successors and assigns of
the Company.


        

--------------------------------------------------------------------------------




8.    Employment at Will. Employee shall be employed at‑will and for no definite
term. This means that either party may terminate the employment relationship at
any time for any or no reason.
9.    Executive Alternative Work Arrangement Employment Status. As a
board-designated executive officer of the Company, Employee has the opportunity
to participate in the Executive Alternative Work Arrangement upon discontinuing
full-time status. The terms and conditions of Executive Alternative Work
Arrangement Employment Status are described in the form of Executive Alternative
Work Arrangement Employment Agreement attached hereto as Exhibit A. Set forth
below the signature lines to this Agreement is an election form regarding
participation in the Executive Alternative Work Arrangement. Employee must
complete and sign such form indicating whether or not he desires to participate
in Executive Alternative Work Arrangement Status. Any failure to make an
election at the time of execution of this Agreement shall be deemed to be an
election not to participate. If Employee elects to participate, the Executive
Alternative Work Arrangement classification will be automatically assigned to
Employee if and when Employee incurs a termination of employment that meets each
of the following conditions (an "Eligible Termination”): (a) Employee’s
employment is terminated by the Company for any reason other than Cause or
Employee gives the Company (delivered to the Vice President and Chief Human
Resources Officer) at least 90 days’ advance written notice of Employee’s
intention to discontinue employment, (b) Employee is a board-designated
executive officer in good standing with EQT Corporation as of the time of his
termination of employment, and (c) Employee’s employment shall not have been
terminated by Employee for Good Reason. By electing to participate in the
Executive Alternative Work Arrangement, Employee hereby agrees to execute an
Executive Alternative Work Arrangement Employment Agreement, in a form
substantially similar to the one attached hereto as Exhibit A, within 90 days
prior to Employee’s relinquishment of full-time status, which agreement will
become effective automatically on the day following Employee’s Eligible
Termination. Without limiting the foregoing, Employee agrees that he will not be
eligible for the Executive Alternative Work Arrangement, including the
post-employment benefits described therein, if Employee’s termination of
employment is not an Eligible Termination. Notwithstanding the foregoing, within
30 days following an Eligible Termination, Employee may provide written notice
to the Company of Employee’s election to waive the Executive Alternative Work
Arrangement Employment Agreement, in which case (x) the Executive Alternative
Work Arrangement Employment Agreement shall be of no force or effect, and
neither the Company nor Employee shall have any obligations thereunder, and (y)
in consideration for such election, Employee agrees that the restricted period
contemplated by the first paragraph of Section 1 shall be extended for a period
of three additional months beyond the period specified therein.
10.    Applicable Law; Exclusive Forum Selection; Consent to Jurisdiction. The
Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to its conflicts of law principles. Except to
the extent that a dispute is required to be submitted to arbitration as set
forth in Section 11 below, Employee agrees that the exclusive forum for any
action to enforce this Agreement, as well as any action relating to or arising
out of


        

--------------------------------------------------------------------------------




this Agreement, shall be the state courts of Allegheny County, Pennsylvania or
the United States District Court for the Western District of Pennsylvania,
Pittsburgh Division. With respect to any such court action, Employee hereby (a)
irrevocably submits to the personal jurisdiction of such courts; (b) consents to
service of process; (c) consents to venue; and (d) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, service of process, or venue. Both parties hereto further
agree that such courts are convenient forums for any dispute that may arise
herefrom and that neither party shall raise as a defense that such courts are
not convenient forums.
11.    Agreement to Arbitrate. Employee and the Company agree that any
controversy, claim, or dispute between Employee and the Company arising out of
or relating to this Agreement or the breach thereof, or arising out of any
matter relating to the Employee’s employment with the Company or the termination
thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The arbitration shall be governed by the
Federal Arbitration Act, shall be held in Pittsburgh, Pennsylvania, and shall be
conducted before a panel of three (3) arbitrators (the “Arbitration Panel”). The
Company and Employee shall each select one arbitrator from the AAA National
Panel of Commercial Arbitrators (the “Commercial Panel”), and the AAA shall
select a third arbitrator from the Commercial Panel. The Arbitration Panel shall
render a reasoned opinion in writing in support of its decision. Any award
rendered by the Arbitration Panel shall be final, binding, and confidential as
between the parties. Notwithstanding this agreement to arbitrate, in the event
that Employee breaches or threatens to breach any of Employee’s obligations
under the Restrictive Covenants, the Company shall have the right to file an
action in one of the courts specified in Section 10 above seeking temporary,
preliminary or permanent injunctive relief to enforce Employee’s obligations
under the Restrictive Covenants.
12.    Notification of Subsequent Employment.    Employee shall upon termination
of his employment with the Company, as soon as practicable and for the length of
the non-competition period described in Section 1 above, notify the Company: (i)
of the name, address and nature of the business of his new employer; (ii) if
self-employed, of the name, address and nature of his new business; (iii) that
he/she has not yet secured new employment; and (iv) each time his employment
status changes. In addition, Employee shall notify any prospective employer that
this Agreement exists and shall provide a copy of this Agreement to the
prospective employer prior to beginning employment with that prospective
employer. Any notice provided under this Section (or otherwise under this
Agreement) shall be in writing directed to the General Counsel, EQT Corporation,
625 Liberty Avenue, Suite 1700, Pittsburgh, PA 15222-3111.
13.    Mandatory Reduction of Payments in Certain Events.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this


        

--------------------------------------------------------------------------------




Agreement or otherwise) (such benefits, payments or distributions are
hereinafter referred to as “Payments”) would, if paid, be subject to the excise
tax (the “Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then, prior to the making of any Payments to the
Employee, a calculation shall be made comparing (i) the net after-tax benefit to
the Employee of the Payments after payment by the Employee of the Excise Tax, to
(ii) the net after-tax benefit to the Employee if the Payments had been limited
to the extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”). The reduction of the Payments
due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change in control transaction, as determined by the Determination Firm
(as defined in Section 13(b) below). For purposes of this Section 13, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. For
purposes of this Section 13, the “Parachute Value” of a Payment means the
present value as of the date of the change in control transaction of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
(b)    All determinations required to be made under this Section 13, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Employee was entitled to, but
did not receive pursuant to Section 13(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.
(c)     In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 13 shall be
of no further force or effect.


        

--------------------------------------------------------------------------------




14.    Internal Revenue Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by Employee as a
result of the application of Section 409A of the Code.
(b)    Separation from Service. For purposes of the Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):
(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the “Required Delay Period”); and
(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.
(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within
sixty (60) days after the date of termination; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit shall not be made or
commence before the second such calendar year, even if the release becomes
irrevocable in the


        

--------------------------------------------------------------------------------




first such calendar year. In other words, Employee is not permitted to influence
the calendar year of payment based on the timing of his signing of the release.
15.    Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements (with the exception of the Relocation Expense Reimbursement
Agreement and the Offer of Employment Letter dated March 4, 2019) and
understandings, oral or written. This Agreement may not be changed, amended, or
modified, except by a written instrument signed by the parties; provided,
however, that the Company may amend this Agreement from time to time without
Employee’s consent to the extent deemed necessary or appropriate, in its sole
discretion, to effect compliance with Section 409A of the Code, including
regulations and interpretations thereunder, which amendments may result in a
reduction of benefits provided hereunder and/or other unfavorable changes to
Employee.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his hand,
all as of the day and year first above written.


                
EQT CORPORATION


By:/s/ David J. Smith                         
Name: David J. Smith
Title: Senior Vice President, Human Resources
EMPLOYEE
/s/ Gary E. Gould                                _
GARY E. GOULD







        
























        

--------------------------------------------------------------------------------








ELECTION TO PARTICIPATE IN
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT CLASSIFICATION


x I hereby elect to participate in the Executive Alternative Work Arrangement
Classification as described in Section 9 of the above Confidentiality,
Non-Solicitation and Non-Competition Agreement. I hereby agree to execute an
Executive Alternative Work Arrangement Employment Agreement in a form
substantially similar to the one attached hereto as Exhibit A, within 90 days
prior to my relinquishment of full-time status, which agreement will become
effective automatically on the day following my Eligible Termination. I
understand that I will not be eligible for the Executive Alternative Work
Arrangement, including the post-employment benefits described therein if my
termination from employment is not an Eligible Termination.
¨
I hereby decline to participate in the Executive Alternative Work Arrangement
Classification as described in Section 9 of the above Confidentiality,
Non-Solicitation and Non-Competition Agreement.

Gary E. Gould     
Employee Name Printed
/s/ Gary E. Gould     
Employee Signature
3/6/2019     
Date
    


        

--------------------------------------------------------------------------------








EXHIBIT C


EMPLOYEE’S TIME-VESTING EQUITY AWARDS




Grant Date
Grant Type
Target Grant
04/22/2019
2019 EQT Restricted Awards
30,580.000
04/22/2019
2019 EQT Restricted Awards
190,810.000
04/22/2019
2019 EQT Stock Options
110,100.000



































































        

--------------------------------------------------------------------------------










EXHIBIT D


EMPLOYEE’S PERFORMANCE-VESTING EQUITY AWARDS




Grant Date
Grant Type
Target Grant
04/22/2019
2019 EQT IPSUP
61,160.000





































































        

--------------------------------------------------------------------------------










EXHIBIT E


EAWA WAIVER FORM


ELECTION TO WAIVE PARTICIPATION IN
EXECUTIVE ALTERNATIVE WORK ARRANGEMENT CLASSIFICATION


You are receiving this election form because you previously elected to
participate in the Executive Alternative Work Arrangement Classification
described in Section 9 of the Confidentiality, Non-Solicitation and
Non-Competition Agreement between you and EQT Corporation (the “Confidentiality,
Non-Solicitation and Non-Competition Agreement”).


Notwithstanding your prior election to participate in the Executive Alternative
Work Arrangement Classification, you may waive such participation by providing
written notice to EQT Corporation within 30 days following an Eligible
Termination (as defined in the Confidentiality, Non-Solicitation and
Non-Competition Agreement). You may provide EQT Corporation with written notice
of such waiver by marking the box below indicating that you wish to waive
participation in the Executive Alternative Work Arrangement Classification and
returning the form to EQT’s Senior Vice President, Human Resources within 30
days following your Eligible Termination. If you mark the box below indicating
that you are not waiving participation in the Executive Alternative Work
Arrangement Classification or if you do not return this form to EQT’s Senior
Vice President, Human Resources within 30 days following your Eligible
Termination, you will be deemed NOT to have waived your participation in the
Executive Alternative Work Arrangement Classification.


If you waive participation in the Executive Alternative Work Arrangement
Classification (x) the Executive Alternative Work Arrangement Employment
Agreement referenced in the Confidentiality, Non-Solicitation and
Non-Competition Agreement shall be of no force or effect, and neither EQT
Corporation nor you shall have any obligations thereunder, and (y) in
consideration for such waiver, you agree that the restricted period contemplated
by the first paragraph of Section 1 of the Confidentiality, Non-Solicitation and
Non-Competition Agreement shall be extended for a period of three additional
months beyond the period specified therein.


•
I hereby WAIVE participation in the Executive Alternative Work Arrangement
Classification as described in Section 9 of the Confidentiality,
Non-Solicitation and Non-Competition Agreement. Further, I acknowledge and agree
that, as a result of such waiver, (x) the Executive Alternative Work Arrangement
Employment Agreement referenced in the Confidentiality, Non-Solicitation and
Non-Competition Agreement shall be of no force or effect, and neither EQT
Corporation nor I shall have any obligations thereunder, and (y) in
consideration for such waiver, the restricted period contemplated by the first
paragraph of Section 1 of the Confidentiality, Non-Solicitation and
Non-Competition Agreement shall be extended for a period of three additional
months beyond the period specified therein.





        

--------------------------------------------------------------------------------




•
I hereby DECLINE TO WAIVE to participation in the Executive Alternative Work
Arrangement Classification as described in Section 9 of the Confidentiality,
Non-Solicitation and Non-Competition Agreement.

Gary E. Gould     
Employee Name Printed


/s/ Gary E. Gould     
Employee Signature


8/22/19     
Date


        

--------------------------------------------------------------------------------




EXHIBIT F


OWBPA DISCLOSURE


Set forth below is a list of the job titles and ages of the Section 16 officers
of EQT as of July 9, 2019 whose employment terminated effective August 7, 2019
as part of a change of control.


Job Title
Age as of August 7, 2019
Executive Vice President & Chief Operating Officer
54



Set forth below is a list of the job titles and ages of the Section 16 officers
of EQT as of July 9, 2019 whose employment terminated effective July 21, 2019 as
part of a change of control.
Job Title
Age as of July 21, 2019
Senior Vice President, Human Resources
60



Set forth below is a list of the job titles and ages of the Section 16 officers
of EQT as of July 9, 2019 whose employment terminated effective July 10, 2019 as
part of a change of control.
Job Title
Age as of July 10, 2019
President & Chief Executive Officer
48
General Counsel & Senior Vice President, Government Affairs
43



Set forth below is a list of the job titles and ages of the Section 16 officers
of EQT as of July 9, 2019 whose employment was not terminated effective July 10
or July 21, 2019 or August 7, 2019.
Job Title
Age as of August 7, 2019
Executive Vice President, Commercial, Business Development, Information
Technology & Safety
46
Senior Vice President and Chief Financial Officer
47
Vice President & Principal Accounting Officer
47





        